Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant's request for continued examination filed on November 19, 2020.
Previous Office action mailed on 02/04/2022 is withdrawn. 

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on November 19, 2020, have been entered.

Status of Claims
	Cancellation of all previous claims and addition of new claims 1-6 is acknowledged. However, as stated in the Notice of Non-Compliant dated 02/04/2022, the claims should have been numbered 138-143.
Claims 138-143 are currently pending and are the subject of this office action.

NOTE: from now on the following claim equivalences are going to be used:
Claim 138 refers to Claim 1 of the set dated 11/19/2020,
Claim 139 refers to Claim 2 of the set dated 11/19/2020,
Claim 140 refers to Claim 3 of the set dated 11/19/2020,
Claim 141 refers to Claim 4 of the set dated 11/19/2020,
Claim 142 refers to Claim 5 of the set dated 11/19/2020, and
Claim 143 refers to Claim 6 of the set dated 11/19/2020.

Priority
The present application is a CIP of 15/339,734 filed on 10/31/2016 (ABN), which is a CON of 14/590,002 (US 9,480,669) filed on 01/06/2015.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/339,734, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Application 15/339,734 fails to provide support for the following:
1- there is no mention of: non-toxic, non-bonded amino acids,
2- there is no mention of: ethanolamine, homocysteine, L-hydroxyproline, phosphoserine, beta-alanine, 2-aminoadipic acid, cystathionine, 3-methyl-L-histidine and O-phosphoethanolamine, and
3- there is no support for the pharmaceutical composition occurring in the plasma of animals such as humans.
Accordingly, claims 138-143 are not entitled to the benefit of the prior-filed applicatins14/590,002 and 15/339,734.  The priority date of claims 138-143 is12/29/2017.

Specification
NOTE:  This is a reminder that the amendments filed by Applicant on 06/29/2020 and 07/10/2020 were NOT entered.







Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Objections
Claim 142 has two periods.  Only one period is permitted at the end of the claim.









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 138-143 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) a composition comprising: non-toxic, non-bonded aminoacids and glycerol.  This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The rationale for this determination is explained below: 

Step 1: Is the claim to a process, machine, manufacture or composition of matter?
The elected subject matter, within the scope of the instant claims is construed as a composition comprising: non-toxic, non-bonded aminoacids and glycerol.  
So, the answer to Step 1 is: Yes, the claims are drawn to a composition of matter.

Step 2A Prong One: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
The claimed subject matter appears to describe the mixture of several natural products: non-toxic, non-bonded aminoacids like: L-aspartic acid, L-Cysteine, L-glutamic acid, etc., and glycerol.
The compounds are known to be natural components of for example human blood.
Because each compound is naturally occurring and they are known to occur together in human blood, their combination together in a composition is considered a “product of nature,” which falls within each of the categories: “laws of nature” and “natural phenomena”. Thus, the claims are drawn to judicially recognized exceptions. See p74623, left column, of the Federal Registry notice: …Courts have held that naturally occurring products and some man-made products that are essentially no different from a naturally occurring product are ‘‘products of nature’’ that fall under the laws of nature or natural phenomena exception. (Section I (3); pp. 74622-4, of the Federal Registry notice discusses Natural Products.).

The next question within step 2A Prong One is: does the nature-based product show “markedly different characteristics” from any naturally occurring counterpart(s) in their natural state, based on structure, function and/or properties?
Claims 138-143 recite a composition comprising natural products in a single formulation without any specific amount and/or concentration, as such it encompasses any concentration/amount found in human blood.  Relative to this composition, there is 
“The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. When there is no naturally occurring counterpart to the nature-based product, the comparison should be made to the closest naturally occurring counterpart. In the case of a nature-based combination, the closest counterpart may be the individual nature-based components that form the combination, i.e., the characteristics of the claimed nature-based combination are compared to the characteristics of the components in their natural state”.
Establishment of a marked difference cannot be based on some inherent or innate characteristic of the naturally occurring counterpart. See p. 74623, footnote 28:
“To show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart. Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130 (1948) (‘‘[The inventor did] not create a state of inhibition or of non-inhibition in the bacteria. Their qualities are the work of nature. Those qualities are of course not patentable.’’); In re Marden, 47 F.2d 958 (CCPA 1931) (eligibility of a claim to ductile vanadium held ineligible, because the ‘‘ductility or malleability of vanadium is . . . one of its inherent characteristics and not a characteristic given to it by virtue of a new combination with other materials or which characteristic is brought about by some chemical reaction or agency which changes its inherent characteristics’’). Further, a difference in a characteristic that came about or was produced independently of any effort or influence by applicant cannot show a marked difference. Roslin, 750 F.3d at 1338 (Because ‘‘any phenotypic differences came about or were produced ‘quite independently of any effort of the patentee’ ’’ and were ‘‘uninfluenced by Roslin’s efforts’’, they ‘‘do not confer eligibility on their claimed subject matter’’ (quoting Funk Bros.)).
In the instant case, there seems to be no indication in the specification that the combination of all of the above natural products has any characteristics (structural, functional or other properties) that are different from the naturally occurring compounds in nature (human blood for example).   In fact, the instant Application shows only one example of a mixture of certain aminoacids and glycerol at very specific concentrations to have some antibacterial and/or antifungal properties (see specification [00012]).  The examples on paragraph [00080] do not comprise glycerol. 
 Thus, there is no evidence that the instant compositions (except for the composition of paragraph [00012] of the specification) have markedly different characteristics from what occurs in nature, and is a “product of nature exception”.
So, the answer to Step 2A Prong One is: Yes, the claims are drawn to a natural composition.

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The claims do not recite any additional element besides glycerol and certain aminoacids.
So, the answer to Step 2A Prong Two is: No, the claims do not recite additional elements that integrate the judicial exception into a practical application

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exemption?
As stated before, the claims do not recite any additional element besides glycerol and certain aminoacids.
Because the claim does not include any additional features that could add “significant more” to the exception the answer to Step B is: No, the claims do not recite additional elements that amount significantly more than the judicial exception.

The claims do not qualify as eligible subject matter, and are properly rejected under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 101.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 143 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to neither a “product’ nor a “process" but rather embraces or overlaps two different 

In the instant case claims 143 embraces or overlaps a product (the pharmaceutical composition of claim 1) and a process for using the product (to be infused into the circulatory system).

It is noted that claim 143 is also rejected under 35 U.S.C. 112 2 paragraph as being indefinite.


Claim Rejections - 35 USC § 112.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 143 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



A single claim that claims both product and method of using the product is ambiguous (MPEP 2173.05(p) (II).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 138-143 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 138, 139 and 140 recite “glycerol/glycerin”.  However, it is not clear if applicant is trying to say that glycerol and glycerin are synonyms or if applicant claims two molecules of the same compound.  There is nothing in the specification that explains the meaning of “glycerol/glycerin”. 


Claim 139 recites “a very low concentration”.  However, there is no definition in the specification what a very low concentration of glycerol is.  So any concentration of glycerol in the prior art will be considered “a very low concentration”.

Claim 140 recites “a very low dose”.  However, there is no definition in the specification what a very low dose of glycerol is.  So any dose of glycerol in the prior art will be considered “a very low dose”.

Claims 141 and 142 recite “L-cysteine/cystine”.  However, it is not clear if applicant is trying to say that cysteine and cystine are synonyms or if applicant claims two molecules of the same compound.  There is nothing in the specification that explains the meaning of “L-cysteine/cystine”.  
In fact, L-cysteine and cystine are two completely different molecules: 

    PNG
    media_image1.png
    168
    274
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    181
    191
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    96
    271
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    112
    271
    media_image4.png
    Greyscale


Claim 143, recites: “in the plasma of animals such as humans”.
According to MPEP 2173.05(d):
Description of examples or preferences (i.e. “for example” or “such as)” is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. 

Claim 143 is also considered indefinite because it is not clear the meaning of “utilizing the amino acids already present in plasma”.  How is the pharmaceutical composition from claim 1 supposed to utilize the amino acids already present in plasma?  
The composition of claim 1 already comprises glycerol, so how is glycerol being infused?

The metes and bounds are not clearly defined. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 138-143 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.



Claims 141-142 recite” L-Cysteine/Cystine”.  However, a careful review of the specification and the claims, as originally filed, does not appear to lend support for the above limitation.

Claim 143 recites “plasma of animals”.  However, a careful review of the specification and the claims, as originally filed, does not appear to lend support for the above limitation.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 141-142 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
  
Claim 141 recites: The pharmaceutical composition of claim 138, wherein the following non-toxic, non-bonded amino acids either individually or in a combination including L-Aspartic Acid, L-Cysteine/Cystine, Ethanolamine, L-Glutamic Acid, Homocysteine, L-Hydroxyproline, and phosphoserine can both inhibit formation of and destroy already formed fungal biofilm.
However, claim 141 depends form claim 138, which does not recite any specific aminoacid.  Notice that claim 141 does not state that ”the non-toxic, non-bonded amino acids are selected from the group consisting of…”, but instead assumes that those specific aminoacids are already disclosed in claim 138 (which are not), and then it simply describes what they can do to the already formed fungal biofilm (i.e. it recites a property of these aminoacids).

Similar problem with claim 142.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 138-143 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Procalamine package insert (2008).

For claims 138-143, Procalamine package insert teaches a pharmaceutical composition comprising glycerol (glycerin) and L-Cysteine (see first page under description).

The statement in claim 138: “to be used for the inhibition of bacterial and fungal biofilm and also in the destruction of already formed bacterial and fungal biofilm” is considered an intended use and does not add any new limitation to the claim.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

The statement in claim 139: “wherein glycerol/glycerin at a very low concentration can markedly enhance anti biofilm amino acid's ability to inhibit formation of biofilm and also in the destruction of already formed bacterial and fungal biofilm” is considered a property of glycerol.
Apparently, Applicant has discovered a new property or advantage of glycerol ("glycerol/glycerin at a very low concentration can markedly enhance anti biofilm amino acid's ability to inhibit formation of biofilm and also in the destruction of already formed bacterial and fungal biofilm”).
MPEP 2112 I states: “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”.
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: glycerol/glycerin at a very low concentration can markedly enhance anti biofilm amino acid's ability to inhibit formation of biofilm and also in the destruction of already formed bacterial and fungal biofilm) are presumed to be inherent”.  “Where the claimed prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”

The statement in claim 140: “wherein glycerol/glycerin at a very low dose can inhibit pro biofilm amino acids from supporting the formation of bacterial and fungal biofilm” is considered a property of glycerol.
Apparently, Applicant has discovered a new property or advantage of glycerol ("glycerol/glycerin at a very low dose can inhibit pro biofilm amino acids from supporting the formation of bacterial and fungal biofilm”).
MPEP 2112 I states: “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”.
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant glycerol/glycerin at a very low dose can inhibit pro biofilm amino acids from supporting the formation of bacterial and fungal biofilm) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”

The statement in claim 141: “wherein the following non-toxic, non-bonded amino acids either individually or in a combination including L-Aspartic Acid, L-Cysteine/Cystine, Ethanolamine, L-Glutamic Acid, Homocysteine, L-Hydroxyproline, and phosphoserine can both inhibit formation of and destroy already formed fungal biofilm” is considered a property of the above aminoacids.
Apparently, Applicant has discovered a new property or advantage of the above aminoacids ("can both inhibit formation of and destroy already formed fungal biofilm”).
MPEP 2112 I states: “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”.
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: can both inhibit formation of and destroy already formed fungal biofilm) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”

	Similar argument is made for the statement in claim 142: “can inhibit formation of and destroy already formed bacterial biofilm. However, 3Methyl-L-Histidine can promote fungal biofilm”.

The statement in claim 143: “can occur in the plasma of animals such as humans by utilizing the amino acids already present in plasma, thereby limiting the portion of the composition to be infused into the circulatory system to only glycerol”, simply describes were the pharmaceutical composition of claim 1 can be found (in the plasma of animals 

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
March 24, 2022.